Case 1:19-cv-06968-EK-RLM Document 16 Filed 08/12/20 Page 1 of 1 PageID #: 51




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                            X

JOSHUA ADAMS,

       Plaintiff,                                          Case No.: 1:19-cv-06968-BMC
vs.

3 PIGLETS INC.,

       Defendant.
                                            X


            JOINT STIPULATION FOR DISMISSAL WITHOUT PREJUDICE


       Plaintiff, JOSHUA ADAMS, and Defendant, 3 PIGLETS INC., by and through

undersigned counsel and pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil

Procedure, hereby stipulate to dismiss this action with prejudice as the Defendant, 3 PIGLETS

INC., has represented to Plaintiff that the Defendant’s restaurant has gone out of business. Each

party shall bear its own costs and fees.

       Dated: August 11, 2020

By:    s/ Maria-Costanza Barducci                   By:    s/ Peter Jakab

       Maria-Costanza Barducci, Esq.                       Peter Jakab, Esq.
       Attorney for Plaintiff                              Attorney for Defendant
       Barducci Law Firm, PLLC                             Fein & Jakab
       5 West 19th Street, 10th Floor                      40 Fulton St., 23rd Floor
       New York, NY 10011                                  New York, NY 10038
       (212) 433-2554                                      (212) 732-9290
       MC@BarducciLaw.com                                  PJakab@earthlink.net


CC: via CM/ECF
